Citation Nr: 1819621	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis, including as a result of exposure to herbicide agents (Agent Orange).

2.  Entitlement to service connection for hypertension, including as a result of exposure to herbicide agents and as secondary to service connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral lower extremity deep vein thrombosis (DVT), including as a result of exposure to herbicide agents.

4.  Entitlement to service connection for high cholesterol (hyperlipidemia), including as a result of exposure to herbicide agents.

5.  Entitlement to service connection for eye disability, to include glaucoma and blepharitis (eyelid margin disease), including as a result of exposure to herbicide agents.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974, including service in the Republic of Vietnam from March 1972 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

During telephone contact with the Veteran in April 2017, the Veteran indicated that he wished to cancel a scheduled Board hearing.

The issues of entitlement to service connection for hepatitis, hypertension, DVT, and eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action is required on his part.


FINDING OF FACT

Hyperlipidemia (high cholesterol) is not a disability for VA benefits purposes.



CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The claim of service connection for high cholesterol is being denied as a matter of law.  As such, the VCAA is inapplicable in this instance.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

II.  Service Connection for Hyperlipidemia

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.. § 1131 (2012) as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701 (1) (2012); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  In Allen, the United States Court of Appeals for Veterans Claims (Court) also indicated that disability for VA compensation purposes refers to impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Id.  

In this case, the Veteran seeks entitlement to service connection for high cholesterol, also referred to as hypercholesterolemia or hyperlipidemia.  Treatment reports of record document diagnoses and findings of hyperlipidemia.  By definition, however, hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).  In this regard, the Board notes that reference to a medical dictionary to assist in understanding the nature of a disorder is not improper.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining DC term "severe" using the New Oxford American Dictionary and online Merriam-Webster Dictionary ); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's ).

VA has in its rulemaking capacity similarly indicated that high cholesterol does not fall within VA's definition of disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445  (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").

In this case, the finding of hyperlipidemia is not shown to be associated with any disability, or disability due to disease or injury in service.  As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis, and, thus, there is no valid claim for service connection.  See, e,g., Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  As such, service connection for high cholesterol must be denied as a matter of law, and the benefit of the doubt doctrine is therefore not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

Regarding the Veteran's remaining claims; he contends that he incurred hepatitis, hypertension, DVT, and an eye disability as a result of exposure to herbicide agents during service.  

VA regulations provide a list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  Id.  When service connection on a presumptive basis is not warranted, however, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.  In the instant case, the Veteran has made statements regarding his belief that his claimed disabilities are attributable to herbicide agent exposure.  Given the Veteran's presumed exposure to herbicides, adequate medical opinions are required to consider whether the Veteran's claimed disabilities may be related to such herbicide agent exposure.

With respect to the eye disability, he was afforded a VA examination in June 2011.  The examiner assessed the Veteran with glaucoma and a history of blepharitis.  The examiner gave the opinion that the glaucoma and blepharitis were not related to the Veteran's military experience.  Notably, however, the examiner did not provide reasons for these opinions, and did not address evidence in the Veteran's service treatment records (STRs) of multiple entries noting treating for eye problems and blepharitis during service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the examiner did not appear to consider the Veteran's presumed exposure to herbicide agents in providing the opinion.  Combee, 34 F.3d at 1042.  A new opinion on this issue is therefore warranted.

As for the Veteran's claimed hepatitis, he has advanced the theory of having current disability as a result of hepatitis diagnosed during service.  Review of his STRs appears to indicate that he may have intended to report having hepatitis on the report of medical history associated with his November 1973 separation examination; although the report is ambiguous as both the "yes" and "no" boxes appear to be marked.  Nonetheless, given the Veteran's credible report, remand for a VA examination is warranted to determine the nature and etiology of any present hepatitis or residual disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the Veteran's hypertension, the record indicates that he was diagnosed with hypertension in approximately June 2000.  He was afforded a VA examination for hypertension in January 2014.  While the examiner opined the Veteran's hepatitis was less likely than not incurred in or caused by an in-service injury, event, or illness, the examiner did so relying, at least in part, on the basis that hypertension was not a condition presumed to be related to Agent Orange exposure.  Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  In its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorizing of hypertension beginning in its 2006 Update and subsequent Updates.  See Fed. Reg. 20, 308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20, 309.  Moreover, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

Moreover, VA's own statements in connection with its rulemaking authority support such an association between hypertension and PTSD.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  There are other studies supporting such an association, which were cited by the Veteran's representative in the March 2018 written brief presentation.

Based on the above, a new VA opinion is required considering also the possible association between the Veteran's presumed exposure to herbicide agents and his subsequent development of hypertension, as well as whether his 

With respect to the Veteran's claimed DVT, medical evidence also appears to indicate a possible association between hypertension and the development of DVT.  See High Blood Pressure and Vascular Disease, vascularcures.org, http://vascularcures.org/high-blood-pressure-and-vascular-disease/.  Given the possible association and the Veteran having claimed the disability as a result of herbicide agent exposure, a new opinion is therefore warranted to consider the etiology of the Veteran's DVT.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician with regard to any disability of the eyes indicated in the claims file, to include glaucoma and blepharitis.  

The physician should provide opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disability had its onset during active service or is related to any in-service disease, event, or injury, to specifically include the multiple eye problems noted in his service treatment records, and the Veteran's presumed exposure to herbicide agents during his Vietnam service.  

The physician must provide reasons for all opinions and conclusions reached, and must address the Veteran's lay contentions.

2.  Request an opinion from an appropriate specialist physician with regard to the etiology of the Veteran's hypertension and DVT.  The physician should review the claims file, including this REMAND.

The physician should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension and/or his current DVT had its onset during active service or is related to any in-service disease, event, or injury, to specifically include his presumed exposure to herbicide agents during his Vietnam service.

The physician should also indicate whether the hypertension is either (a) caused or (b) aggravated by the service connected PTSD.

With respect to hypertension, the physician should specifically address National Academy of Science indications noting that evidence suggests an association between hypertension and exposure to herbicide agents as well as the VA material cited above and the material cited in the March 2018 written brief presentation indicating an association between PTSD and heart disease.

The physician must provide reasons for all opinions and conclusions reached, and must address the Veteran's lay contentions. 

3.  Schedule the Veteran for an appropriate VA examination for claimed hepatitis.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe any hepatitis found to be present, and should describe the Veteran's hepatitis risk factors.

For any currently diagnosed hepatitis, the examiner should provide opinion as to whether it is at least as likely as not (50 percent or greater probability) that such hepatitis had its onset during active service or is related to any in-service disease, event, or injury, to specifically include the Veteran's presumed exposure to herbicide agents during his Vietnam service.  

The examiner must provide reasons for all opinions and conclusions reached, and must address the Veteran's credible lay contentions, including his assertion of being diagnosed with or treated for hepatitis during service.  

4.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


